Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2.	Claims 1-6, 8-14, and 16-26 including all of the limitations of the base claim and any intervening claims are allowed.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-6, 8-14, and 16-26 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses forgery prevention of digital information and generate a seed value carrying characteristics of the digital information obtained using the digital information and generate a hash value of a first information piece, no one or two references anticipates or obviously suggest an information piece generator configured to divide the digital information obtained using the digital information obtaining unit into continuous information pieces with a sequence and a hash value generator configured to generate a hash value of a first information piece from the seed value and the first information piece and generate a hash value of a subsequent information piece by using a hash value of a previous information piece and the subsequent information piece as inputs.  Wherein the hash value generator includes, as an input value of calculation of a corresponding hash value, a time value corresponding to an original time of forming the corresponding hash value, in addition to a corresponding information piece and a previous hash value
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499